                                           Case 3:20-cv-04540-JSC Document 70 Filed 04/27/21 Page 1 of 11




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       FRENCH LAUNDRY PARTNERS, LP                     Case No. 20-cv-04540-JSC
                                           DBA THE FRENCH LAUNDRY, et al.,
                                   8                    Plaintiffs,                        ORDER RE: DEFENDANT’S MOTION
                                   9                                                       TO DISMISS
                                                 v.
                                  10                                                       Re: Dkt. No. 58
                                           HARTFORD FIRE INSURANCE
                                  11       COMPANY,
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          This is one of many insurance disputes filed in the wake of the COVID-19 pandemic

                                  14   challenging insurance companies’ denial of coverage for economic losses flowing to businesses

                                  15   following regional shelter-in-place orders. Plaintiffs here own and operate the restaurants The

                                  16   French Laundry and Bouchon Bistro in Napa County California. They bring a declaratory

                                  17   judgment action against their insurer Hartford Fire Insurance Company seeking a declaration that

                                  18   the County’s March 18, 2020 shelter-in-place order triggered coverage under Plaintiffs’ insurance

                                  19   policy. Hartford moves to dismiss arguing that the policy provides no coverage for Plaintiffs’

                                  20   economic losses as a matter of law.1 (Dkt. No. 58.) Having considered the parties’ briefs and the

                                  21   relevant legal authority, the Court determines that oral argument is unnecessary, see N.D. Cal. Civ.

                                  22   L.R. 7-1(b), VACATES the April 29, 2021 hearing, and GRANTS the motion to dismiss.

                                  23                                           BACKGROUND

                                  24          Plaintiffs’ restaurants in Napa County, California were forced to shut down after the Napa

                                  25   County Health Officer issued an order on March 18, 2020 directing “all individuals living in the

                                  26   county to stay at home except that they may leave to provide or receive certain essential services

                                  27
                                       1
                                  28    All parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. §
                                       636(c). (Dkt. Nos. 16 & 19.)
                                          Case 3:20-cv-04540-JSC Document 70 Filed 04/27/21 Page 2 of 11




                                   1   or engage in certain essential activities” (hereafter “the Order”). (First Amended Complaint, Dkt.

                                   2   No. 56 at ¶ 57.) The Order required all non-essential businesses, including restaurants, to cease

                                   3   operations except for delivery and takeout. (Id. at ¶¶ 57, 62.) Access to Plaintiffs’ business was

                                   4   impacted for several months and Plaintiffs had to furlough over 300 employees. (Id. at ¶¶ 63, 66.)

                                   5          Plaintiffs have an insurance contract with Hartford for indemnification for losses,

                                   6   including business income losses. (Id. at ¶ 37.) Plaintiffs’ premiums include additional coverage

                                   7   “under the Property Choice – Specialized Property Insurance Coverages for Restaurants – Deluxe

                                   8   and Property Choice Business Income and Extra Expense Form – Additional Coverages in the

                                   9   event of business closures by viral contamination and order of a Civil Authority” (hereafter the

                                  10   “Deluxe Form”). (Id. at ¶ 43.) The Policy covers “the actual loss of business income sustained

                                  11   and the actual, necessary and reasonable extra expenses incurred when access to the scheduled

                                  12   premises is specifically prohibited by order of civil authority as the direct result of a covered cause
Northern District of California
 United States District Court




                                  13   of loss to property in the immediate area of plaintiffs’ scheduled premises.” (Id. at ¶ 46.) Further,

                                  14   the “policy’s Property Choice Deluxe Form specifically extends coverage to direct physical loss or

                                  15   damage caused by virus under the viral contamination additional coverage.” (Id. at ¶ 48.)

                                  16          Following Plaintiffs’ restaurants’ shutdown, Plaintiffs filed a claim with Hartford that was

                                  17   denied. Plaintiffs thereafter filed this declaratory judgment action under California Code of Civil

                                  18   Procedure Section 1060 in the Napa County Superior Court. (Dkt. No. 1-2.) Hartford removed the

                                  19   action to this Court based on diversity jurisdiction. The Court thereafter denied Plaintiffs’ motion

                                  20   to remand. Plaintiffs then filed the now operative First Amended Complaint seeking a declaration

                                  21   (1) “that the Order by [the Napa County Health Officer], in her official capacity, constitutes a

                                  22   prohibition of access to plaintiffs’ Insured Premises”; (2) “that the prohibition of access by a Civil

                                  23   Authority is specifically prohibited access as defined in the Policy”; (3) “that the Order triggers

                                  24   coverage because the policy does not include an exclusion for a viral pandemic and extends

                                  25   coverage for loss or damage due to viral contamination”; (4) “that the policy provides coverage to

                                  26   plaintiffs for any current and future civil authority closures of restaurants in Napa County due to

                                  27   physical loss or damage from the Coronavirus under the Civil Authority provision parameters”;

                                  28   (5) “that the policy provides business income and property coverage due to the viral contamination
                                                                                          2
                                           Case 3:20-cv-04540-JSC Document 70 Filed 04/27/21 Page 3 of 11




                                   1   of COVID-19, which has caused a physical loss or damage to the insured property and property in

                                   2   its immediate area”; and (6) “that [Hartford is] estopped from denying viral contamination

                                   3   coverage due to [its] regulatory admissions or providing illusory coverage.” (FAC, Prayer for

                                   4   Relief ¶¶ 1-6.) This motion to dismiss followed. (Dkt. No. 58.)

                                   5                                              DISCUSSION

                                   6           Hartford insists that Plaintiffs’ claim fails as a matter of law because the Policy’s Virus

                                   7   Exclusion bars any coverage for Plaintiffs’ losses and Plaintiffs have not shown that any exception

                                   8   to the exclusion applies.

                                   9   A. The Policy Bars Coverage

                                  10           The Policy’s Property Choice Business Income and Extra Expense Coverage Form -

                                  11   Additional Coverages extends coverage “to the actual loss of Business Income” sustained “when

                                  12   access to your ‘Scheduled Premises’ is specifically prohibited by order of a civil authority.”2
Northern District of California
 United States District Court




                                  13   (Dkt. No. 8-1 at 94.) “Covered Causes of Loss” is separately defined as “direct physical loss or

                                  14   direct physical damage that occurs during the Policy Period and in the Coverage Territory unless

                                  15   the loss or damage is excluded or limited in this policy.” (Id. at 115.) Plaintiffs allege that their

                                  16   “business property, and that of other property in the immediate area, experienced a physical loss or

                                  17   damage due to the [COVID-19] viruses propensity to adhere to surfaces.” (FAC at ¶ 65.) In

                                  18   addition, “the Orders affecting the plaintiffs were issued in part because of COVID-19’s impact on

                                  19   property and its presence in Napa County.” (Id. at ¶ 64.)

                                  20           The Policy includes several specified exclusions, among these, a Virus Exclusion, which

                                  21   states in part:

                                  22

                                  23

                                  24

                                  25

                                  26
                                       2
                                  27    The Court may consider the Policy’s content under the incorporation by reference doctrine.
                                       Biltmore Assocs., LLC v. Twin City Fire Ins. Co., 572 F.3d 663, 665 n.1 (9th Cir. 2009) (“A court
                                  28   may consider documents, such as the insurance policies, that are incorporated by reference into the
                                       complaint.”)
                                                                                       3
                                          Case 3:20-cv-04540-JSC Document 70 Filed 04/27/21 Page 4 of 11




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13   (Dkt. No. 8-1 at 115-116.) The Court concludes—as a multitude of other courts have—that virus

                                  14   exclusions such as this exclude coverage for business losses related to COVID-19 as alleged here.

                                  15   See Franklin EWC, Inc. v. Hartford Fin. Servs. Grp., Inc., No. 20-CV-04434-JSC, 2020 WL

                                  16   7342687, at *2 (N.D. Cal. Dec. 14, 2020) (collecting cases). In particular, the FAC alleges that

                                  17   COVID-19 is the direct or indirect cause of Plaintiffs’ economic loss and the Virus Exclusion bars

                                  18   coverage under these circumstances under its plain and unambiguous language. See Waller v.

                                  19   Truck Ins. Exch., Inc., 11 Cal. 4th 1, 18, 44 Cal.Rptr.2d 370, 900 P.2d 619 (1995), as modified on

                                  20   denial of reh’g (Oct. 26, 1995) (“The clear and explicit meaning of the [policy] provisions,

                                  21   interpreted in their ordinary and popular sense, unless used by the parties in a technical sense or a

                                  22   special meaning is given to them by usage [ ] controls judicial interpretation.”) (internal quotations

                                  23   and citations omitted).

                                  24          Plaintiffs do not appear to dispute this conclusion. Instead, Plaintiffs insist that they

                                  25   purchased additional coverage in the Deluxe Form which covers their losses. Plaintiffs point to the

                                  26   following provisions from the “Additional Coverages” section of the Deluxe Form:

                                  27

                                  28
                                                                                         4
                                          Case 3:20-cv-04540-JSC Document 70 Filed 04/27/21 Page 5 of 11




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20   (Dkt. No. 8-1 at 70.)

                                  21          First, Plaintiffs argue that the “Deluxe form [] extend[s] viral contamination coverage

                                  22   independent of a specified cause of loss, equipment breakdown, or flood.” (Dkt. No. 62 at 20:18-

                                  23   19.) Plaintiffs insist that a “contrary reading would undermine the purpose for the policy

                                  24   extension itself” and argue that clause 15(a) must be read independently from clause 15(b). (Id. at

                                  25   21:1-7.) Plaintiffs’ reading is unsupported by the policy language itself or the rules of contract

                                  26   interpretation. Section 15(a) clearly states that “[t]he coverage described below only applies

                                  27   when the ‘fungus’, wet or dry tot, bacteria or virus is the result of one or more of the following

                                  28   causes that occurs during the policy period…a ‘specified cause of loss’….; Equipment Breakdown
                                                                                         5
                                          Case 3:20-cv-04540-JSC Document 70 Filed 04/27/21 Page 6 of 11




                                   1   Accident….; or [] Flood…” (Dkt. No. 8-1 at 70.) Plaintiffs do not argue that their request for

                                   2   coverage fits within one of these categories; instead, Plaintiffs maintain that these categories are

                                   3   not exclusive. But this interpretation is unsupported by the Policy’s plain language. Waller, 11

                                   4   Cal. 4th at 18. If the coverage “described below” is not clause 15(b) then clause 15(a) has no

                                   5   meaning.

                                   6          Second, Plaintiffs maintain that because Hartford included “state specific endorsements

                                   7   modifying the coverage terms and conditions for different locations through-out the nation” which

                                   8   barred coverage for “loss or damage caused by or resulting from any virus . . .that induces or is

                                   9   capable of inducing physical distress, illness or disease,” but did not use that same language for

                                  10   other states (including California) the Deluxe Form “extends coverage for loss or damage caused

                                  11   by a virus independent of a specified cause of loss.” (Dkt. No. 62 at 21-22.) This argument, as the

                                  12   one above, is illogical and untethered to the Policy’s plain language.
Northern District of California
 United States District Court




                                  13          Third, Plaintiffs maintain that interpreting the policy to bar coverage here is inconsistent

                                  14   with Hartford’s “prior admissions.” But Plaintiffs have not identified any statements made by

                                  15   Hartford which are inconsistent with its current position. In the FAC, Plaintiffs vaguely allege

                                  16   that “the insurance industry and HARTFORD DEFENDANTS made conflicting statements to the

                                  17   [California Department of Insurance] to avoid a rate decrease for the removal of pandemic risk”

                                  18   and that “HARTFORD DEFENDANTS and the insurance industry intentionally sowed doubts

                                  19   about whether a virus was similar to other ‘contaminants’ to be included within the same risk,

                                  20   thereby dodging a rate decrease and lowering their risk.” (FAC at ¶¶ 24-25.) Plaintiffs, however,

                                  21   have neither identified any specific statements nor any statements made by Hartford as opposed to

                                  22   the “insurance industry.” See ATCM Optical, Inc. v. Twin City Fire Ins. Co., No. CV 20-4238,

                                  23   2021 WL 131282, at *8 (E.D. Pa. Jan. 14, 2021) (rejecting a similar argument because “[e]ven

                                  24   assuming that the ISO’s statements could be imputed to Twin City, Omega has not alleged that

                                  25   Twin City is now contradicting the statements the ISO made to state regulatory bodies because it

                                  26   did not identify any particular statements the ISO made to state regulatory agencies.”).

                                  27          Fourth, Plaintiffs argue that interpreting the Policy so as to bar coverage here renders the

                                  28   Policy illusory; that is, that coverage for a virus would never be possible if the virus had to be the
                                                                                          6
                                          Case 3:20-cv-04540-JSC Document 70 Filed 04/27/21 Page 7 of 11




                                   1   result of another specified loss. The Policy defines “Specified Causes of Loss” as “‘Specified

                                   2   Causes of Loss’ means fire; lightning; explosion; windstorm or hail; smoke; aircraft or vehicles;

                                   3   riot or civil commotion; vandalism; ‘Sinkhole Collapse’; ‘Volcanic Action’; falling objects;

                                   4   weight of snow, ice or sleet; water damage, ‘Sprinkler Leakage’; ‘Theft’; or ‘Building Glass’

                                   5   breakage.” (Dkt. No. 8-1 at 90.) Plaintiffs insist that viruses do not “‘result from’ lightning,

                                   6   explosions, falling objects or water damage.” (Dkt. No. 62 at 23:24.) This Court rejected a

                                   7   similar argument by an insured in Franklin EWC, Inc. v. Hartford Fin. Servs. Grp., Inc., No. 20-

                                   8   CV-04434-JSC, 2020 WL 7342687, at *4 (N.D. Cal. Dec. 14, 2020), relying on Curtis O. Griess

                                   9   & Sons, Inc. v. Farm Bureau Ins. Co. of Nebraska, 247 Neb. 526, 528 N.W.2d 329, 331 (1995),

                                  10   wherein the Supreme Court of Nebraska determined that a tornado carried a pseudorabies virus to

                                  11   the plaintiff's swine “insured by defendant insurance company for physical loss caused directly by

                                  12   an applicable peril,” where windstorms were covered perils under the policy. The same reasoning
Northern District of California
 United States District Court




                                  13   applies here. Plaintiffs’ attempt to distinguish this Court’s holding in Franklin and its

                                  14   interpretation of Curtis is unavailing. The policy language in Franklin was substantively

                                  15   identical—both offer coverage if the virus is the result of a specified loss which is a separately

                                  16   defined term.

                                  17          An insurance policy provision is only illusory where it results in a “complete lack of any

                                  18   policy coverage.” Secard Pools, Inc. v. Kinsale Ins. Co., 318 F. Supp. 3d 1147, 1153 (C.D. Cal.

                                  19   2017), aff'd sub nom. Secard Pools Inc. v. Kinsale Ins. Co., 732 F. App’x 616 (9th Cir. 2018); see

                                  20   also Young v. Illinois Union Ins. Co., No. C07-05711 SBA, 2008 WL 5234052, at *1 (N.D. Cal.

                                  21   Dec. 15, 2008), aff’d, 366 F. App’x 777 (9th Cir. 2010) (stating that “[i]n order for a policy to be

                                  22   deemed illusory, it must afford no coverage whatsoever” and a disputed policy exclusion “d[id]

                                  23   not render the policy illusory”); Scottsdale Ins. Co. v. Essex Ins. Co., 98 Cal. App. 4th 86, 95, 119

                                  24   Cal.Rptr.2d 62 (2002) (“An agreement is illusory and there is no valid contract when one of the

                                  25   parties assumes no obligation”) (citation omitted) (emphasis added); Medill v. Westport Ins. Corp.,

                                  26   143 Cal. App. 4th 819, 836 (2006) (finding that insurance policy’s exclusion did not render

                                  27   coverage illusory where “not every lawsuit that could conceivably be brought against the [insured]

                                  28   would necessarily arise out of [the exclusion]”). “[T]he mere possibility of some coverage is
                                                                                         7
                                          Case 3:20-cv-04540-JSC Document 70 Filed 04/27/21 Page 8 of 11




                                   1   enough” to defeat Plaintiffs’ argument that coverage under the Deluxe Form Limited Virus

                                   2   Coverage is illusory, Secard Pools, 318 F. Supp. 3d at 1153 (original emphasis), and here the

                                   3   provision provides “the possibility of some coverage that is not excluded,” Crusader Ins. Co. v.

                                   4   Burlington Ins. Co., No. CV 1905371 PSG (PLAx), 2020 WL 4919387, at *10 (C.D. Cal. June 12,

                                   5   2020).

                                   6            Fifth, Plaintiffs’ argument that Hartford’s “newfound” interpretation of the Deluxe Form

                                   7   renders the Policy language ambiguous is unavailing. A policy provision is ambiguous if it is

                                   8   “capable of two or more constructions, both of which are reasonable.” Waller, 11 Cal. 4th at 18.

                                   9   Plaintiffs have not identified any ambiguities in the Deluxe Form Limited Virus Coverage—it

                                  10   states that coverage is available if it is a result of a specified cause of loss which is separately

                                  11   defined. While regrettable for Plaintiffs here, that the coverage may be narrow is not a basis to

                                  12   find the Policy language ambiguous. See Nat’l Ins. Underwriters v. Carter, 17 Cal. 3d 380, 386
Northern District of California
 United States District Court




                                  13   (1976) (“an insurance company has the right to limit the coverage of a policy issued by it and

                                  14   when it has done so, the plain language of the limitation must be respected.”) (internal quotations

                                  15   and citation omitted).

                                  16            Accordingly, Plaintiffs have not met their burden of plausibly alleging that their business

                                  17   losses are covered under the Deluxe Form’s Limited Virus Coverage. See Aydin Corp. v. First

                                  18   State Ins. Co., 18 Cal. 4th 1183, 1191 (1998), as modified on denial of reh’g (Oct. 14, 1998).

                                  19   B. Plaintiffs’ Estoppel Arguments Fail

                                  20            Plaintiffs next insist that Hartford is estopped from denying coverage based on

                                  21   representations that it made to the California Department of Insurance. Plaintiffs refer to both the

                                  22   doctrines of regulatory estoppel and judicial estoppel. Neither applies here.

                                  23            California courts reject the regulatory estoppel doctrine. See ACL Techs., Inc. v.

                                  24   Northbrook Prop. & Cas. Ins. Co., 17 Cal. App. 4th 1773, 1797 n.39 (1993), as modified (Sept.

                                  25   21, 1993) (“Some jurisdictions—but not California—allow extrinsic evidence even where contract

                                  26   terms are unambiguous .... [a]nd some jurisdictions have relied on an ‘estoppel’ or regulatory

                                  27   history rationale not necessarily related to any textual ambiguity.”); see also Poublon v. C.H.

                                  28   Robinson Co., 846 F.3d 1251, 1267 (9th Cir. 2017) (holding that a federal trial court is bound by a
                                                                                           8
                                          Case 3:20-cv-04540-JSC Document 70 Filed 04/27/21 Page 9 of 11




                                   1   state appellate court’s decision unless there is “‘persuasive data’ that the California Supreme Court

                                   2   would reach a different conclusion”) (internal citation omitted). ACL has not been overruled as

                                   3   Plaintiffs suggest. In Montrose Chem. Corp. v. Admiral Ins. Co., 10 Cal. 4th 645, 671 (1995), as

                                   4   modified on denial of reh’g (Aug. 31, 1995), the California Supreme Court relied upon drafting

                                   5   history to help determine the meaning of an ambiguous term. Likewise, in MacKinnon v. Truck

                                   6   Ins. Exch., 31 Cal. 4th 635, 641-46 (2003), as modified on denial of reh’g (Sept. 17, 2003), the

                                   7   court looked at the historical background of a pollution exclusion to determine its current

                                   8   meaning. Plaintiffs have identified no case—and this Court is unaware of any—holding that

                                   9   regulatory estoppel applies under California law; rather, the rule in California remains that

                                  10   “[w]hatever else extrinsic evidence may be used for, it may not be used to show that words in

                                  11   contracts mean the exact opposite of their ordinary meaning.” ACL,17 Cal. App. 4th at 1791; see

                                  12   also Boxed Foods Co., LLC v. California Cap. Ins. Co., No. 20-CV-04571-CRB, 2020 WL
Northern District of California
 United States District Court




                                  13   6271021, at *6 (N.D. Cal. Oct. 26, 2020), as amended (Oct. 27, 2020) (“Even if ISO mispresented

                                  14   the purpose and scope of its Virus Exclusion, Plaintiffs’ theory requires the Court to construe

                                  15   Defendant's plain, unambiguous Virus Exclusion to mean the exact opposite of its ordinary

                                  16   meaning. Neither California law nor federal courts interpreting Virus Exclusions, permit such an

                                  17   outcome.”).

                                  18          Judicial estoppel is likewise inapplicable here. Judicial estoppel “applies when (1) the

                                  19   same party has taken two positions; (2) the positions were taken in judicial or quasi-judicial

                                  20   administrative proceedings; (3) the party was successful in asserting the first position (i.e., the

                                  21   tribunal adopted the position or accepted it as true); (4) the two positions are totally inconsistent;

                                  22   and (5) the first position was not taken as a result of ignorance, fraud, or mistake.” In re Marriage

                                  23   of Taschen, 134 Cal. App. 4th 681, 689–90 (2005) (internal citation and quotation marks omitted).

                                  24   Plaintiffs do not argue—because they cannot—that the regulatory proceedings before the

                                  25   California Department of Insurance were quasi-judicial. See Wood v. Pub. Utilities Comm'n, 4 Cal.

                                  26   3d 288, 292 (1971) (“In adopting rules governing service and in fixing rates, a regulatory

                                  27   commission exercises legislative functions delegated to it and does not, in so doing, adjudicate

                                  28   vested interests or render quasi-judicial decisions which require a public hearing for affected
                                                                                          9
                                         Case 3:20-cv-04540-JSC Document 70 Filed 04/27/21 Page 10 of 11




                                   1   ratepayers.”).

                                   2   C. Plaintiffs’ Other Arguments

                                   3          Plaintiffs make two final arguments. First, that dismissal at this stage would be premature

                                   4   and that the Court should allow discovery. In particular, Plaintiffs allege that “discovery is

                                   5   expected to produce other versions of the viral coverage provision that uses more restrictive

                                   6   language showing, by contrast, that the Deluxe form in this case afforded broader coverage than

                                   7   Hartford contends today and previously admitted to the CA DOI” and that in 2006 Hartford

                                   8   recognized “the risks of pandemic to its property and casualty insurance claims.” (Dkt. No. 62 at

                                   9   26:12-16.)

                                  10          California courts consider extrinsic evidence even of unambiguous contracts when the

                                  11   evidence “is relevant to prove a meaning to which the language of the instrument is reasonably

                                  12   susceptible.” Pac. Gas & Elec. Co. v. G.W. Thomas Drayage & Rigging Co., 69 Cal. 2d 33, 37
Northern District of California
 United States District Court




                                  13   (1968). However, an insurer moving to dismiss based on policy language may “establish

                                  14   conclusively that this language unambiguously negates beyond reasonable controversy the

                                  15   construction alleged in the body of the complaint.” Palacin v. Allstate Ins. Co., 119 Cal. App. 4th

                                  16   855, 862 (2004). The Court must conditionally consider extrinsic evidence “alleged in the

                                  17   complaint, to determine if it would be relevant to prove a meaning to which the language of the

                                  18   instrument is reasonably susceptible.” George v. Auto. Club of S. Cal., 201 Cal. App. 4th 1112,

                                  19   1122 (2011). Even if discovery were to turn up earlier more restrictive versions of the virus

                                  20   coverage provision or evidence that Hartford recognized the risks of a viral pandemic, it would not

                                  21   alter the Court’s conclusion that the agreement between the parties here unambiguously precludes

                                  22   coverage for Plaintiffs’ economic losses.

                                  23          Second, Plaintiffs note that the Court is required to follow California law and urge the

                                  24   Court to follow the California trial court’s decision in Goodwill Ind. of Orange County, California

                                  25   v. Phil Indem. Ins. Co., No. 30-2020-01169032-CU-IC-CXC. (Dkt. No. 63-1.) Plaintiffs are

                                  26   correct that this Court is bound by California law and must “attempt to determine how the

                                  27   California Supreme Court might decide the issue.” Ileto v. Glock Inc., 349 F.3d 1191, 1200 (9th

                                  28   Cir. 2003). Goodwill, however, involved a different question than that presented here: whether
                                                                                        10
                                         Case 3:20-cv-04540-JSC Document 70 Filed 04/27/21 Page 11 of 11




                                   1   COVID-19 could cause a “direct physical loss” to property—not, as here—whether a Virus

                                   2   Exclusion applied to bar coverage. Thus, the Court has applied the relevant California law

                                   3   regarding interpreting unambiguous insurance contracts.

                                   4                                           CONCLUSION

                                   5          For the reasons stated above, Defendants’ motion to dismiss is GRANTED. While the

                                   6   Court acknowledges the havoc that the COVID-19 pandemic and consequent shelter-in-place

                                   7   orders have caused businesses throughout this country and the world, the Court cannot read an

                                   8   ambiguity into an insurance contract where none exists. Because Plaintiff previously filed an

                                   9   amended complaint, and because the Virus Exclusion bars coverage here as a matter of law, leave

                                  10   to amend would be futile. See Hartmann v. Cal. Dep't of Corr. & Rehab., 707 F.3d 1114, 1130

                                  11   (9th Cir. 2013). Judgment will be entered by separate order.

                                  12          This Order disposes of Docket No. 58.
Northern District of California
 United States District Court




                                  13

                                  14          IT IS SO ORDERED.

                                  15   Dated: April 27, 2021

                                  16

                                  17
                                                                                                  JACQUELINE SCOTT CORLEY
                                  18                                                              United States Magistrate Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       11
